Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-12 were amended. 
Claims 13 was added.
Claims 1-13 are pending and under consideration. 

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-9 drawn to a diagnostic method for detecting autonomously active or autonomously activated B-cell receptors in a sample using a biological binding molecule which selectively binds to autonomously active or autonomously activated B-cell receptors, wherein the autonomously active or autonomously activated B-cell receptors are characterized by the presence of structural domains or epitopes to which the binding molecule selectively binds and which are causative for the autonomously active or autonomously activated state of the B-cell receptors.
Group II, claim(s) 10 and 12 drawn to a method for producing the biological binding molecule as defined in claim 1 in a conventional manner, characterized in that the binding molecule is obtained by immunizing with an IgG molecule having the amino acid sequences of the variable part of the heavy chain of subset 2 (SEQ ID NO. 5) and the light chain of subset 2 (SEQ ID NO. 6) and subsequently producing hybridoma cells.
Group III, claim(s) 11 and 13 drawn to a method for producing the biological binding molecule as defined in claim 1 in a conventional manner, characterized in that the binding molecule is obtained by immunizing with an IgG molecule having the amino acid sequences of the variable part of the heavy chain of subset 4 (SEQ ID NO. 7) and the light chain of subset 4 (SEQ ID NO. 8) and subsequently producing hybridoma cells.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature linking Groups I-III appears to be a biological binding molecule which selectively binds to autonomously active or autonomously activated B-cell receptors. However, Duhren-von Minden et al (Nature, 9/13/2012, 489:309-312; PTO-892) teaches an anti-BCR that binds CDR53 activates Ca2+ flux (page 309, paragraph bridging left and right columns).  Therefore, the technical feature linking the inventions of groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Species Election: Applicant must elect a single sequence for a region of the B-cell receptor bound by the binding molecule among SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3 and SEQ ID NO: 4.

The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the different species of epitopes as claimed are comprised of distinct amino acid sequences.  Applicant is required, in reply to this action, to elect a single species of epitope to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643           

/Brad Duffy/Primary Examiner, Art Unit 1643